Citation Nr: 0531199	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  99-18 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

The propriety of the reduction of the evaluation for service-
connected bilateral high frequency hearing loss, evaluated as 
noncompensable, effective October 1, 1999, to include the 
issue of entitlement to an increased rating.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from October 1968 
to October 1970.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal of rating actions of the Department 
of Veterans Affairs (VA), Huntington, West Virginia, Regional 
Office (RO).  

In a May 2001 decision, the Board determined that the 
criteria for the restoration of a 10 percent disability 
evaluation assigned for service-connected bilateral high 
frequency hearing loss had not been met.  

The veteran appealed the Board's May 2001 decision to the 
United States Court of Appeals for Veterans Claims (CAVC).  
In a September 2002 Order, the CAVC granted a Joint Motion to 
Vacate and Remand, and to Stay Further Proceedings, that had 
been made by the appellant and the Secretary of VA.  This 
order vacated the May 2001 decision and remanded the matter 
to the Board for further development and readjudication.  

When this matter was last before the Board in December 2003, 
it was remanded to the RO for further development and 
readjudication.  In May 2005, a supplemental statement of the 
case was issued by the RO and the case was returned to the 
Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

Following the issuance of the May 2005 supplemental statement 
of the case, the appellant submitted additional medical 
evidence that is relevant to the issue on appeal.  This 
evidence, received in September 2005, consists of an 
Audiology Progress Note from the Salem VA Medical Center 
(VAMC) dated in July 2005, documenting the audiological 
assessment of the veteran for purposes of obtaining hearing 
aids.  The additional evidence in question is neither 
duplicative of other evidence nor irrelevant, and it has not 
been considered by the RO, and since a supplemental statement 
of the case pertaining to that evidence was not issued, this 
evidence must be referred back to the RO.  38 C.F.R. § 19.37 
(2005).  

Secondly, it is noted that the primary basis for the Board's 
December 2003 remand was to afford the veteran a 
comprehensive audiometric examination to show the nature and 
extent of his bilateral hearing loss.  In accordance with the 
specific directives found in the Joint Motion for Remand, the 
Board's remand directed that the proposed examination include 
objective testing, specified to be an auditory brainstem 
evoked responses (ABR) or otoacoustic emissions test, or 
similar test.  Although the veteran was afforded three 
audiometric examinations following the Board remand, there is 
no indication that any of these examinations included 
objective testing such as an ABR or otoacoustic emissions 
test.  

Given the discrepancies in the record with respect to the 
receipt of additional pertinent evidence and the failure to 
provide the veteran with objective audio testing as directed 
by the Board, a remand is unavoidable in this instance.  The 
Board is restrained by CAVC precedent from proceeding without 
the RO having followed all of the Board's own directives.  
38 C.F.R. § 19.31 (2004); Stegall v. West, 11 Vet. App. 268 
(1998).  Consequently, the issue must be remanded to the VBA 
AMC for that purpose.  



Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
VBA AMC.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The VBA AMC should ask the veteran to 
identify the location of any pertinent 
treatment records dated subsequent to  
the May 2005 supplemental statement of 
the case that have not been obtained.  
The VBA AMC should take the necessary 
steps to obtain copies of the veteran's 
audiology treatment records from the 
Salem VAMC dated subsequent to May 2005 
and any other records identified by the 
veteran, and associate them with the 
claims file.

3.  After any additional evidence has been 
obtained and associated with the file, VBA 
AMC must make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a comprehensive 
audiometric examination, including on a 
fee basis, if necessary, to determine the 
nature and extent of his bilateral hearing 
loss. 

The examination must include objective 
testing, specifically, an auditory 
brainstem evoked responses (ABR) or 
otoacoustic emissions test, or similar 
test.

The claims file must be made available 
to and pertinent documents therein 
reviewed by the 


examiner in connection with the 
examination.  The examiner must 
annotate the examination report that 
the claims file was in fact made 
available for review and reviewed in 
conjunction with the examination.  The 
examiner should comment on VA or other 
audiometric examination test results 
in the claims file, beginning in 
February 1996, and express an opinion 
as to the extent to which those test 
results appear to have accurately 
represented the veteran's hearing 
acuity, in light of other audiometric 
testing and objective testing 
conducted.
A complete rationale for any opinions 
expressed should be provided.

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed, and pursue any development 
required by the record at hand, including 
further medical examination.  

In particular, the VBA AMC should review 
the requested examination report to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
review the claims file, including any 
evidence associated thereto subsequent to 
the May 2005 remand, and readjudicate the 
issue of the propriety of the reduction 
of the evaluation of service-connected 
bilateral high frequency hearing loss, 
evaluated as noncompensable, effective 
October 1, 1999.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim, and may result in a denial.  
38 C.F.R. § 3.655 (2005).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

